Citation Nr: 9927111	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected schizophrenia.

The Board notes that in October 1996, the RO granted an 
increased evaluation of 30 percent.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In his appeal, the veteran has continued to express 
disagreement with the disability rating assigned.

A VA Form 646 submitted in March 1999 reflects that the 
veteran requested a personal hearing before a traveling 
member of the Board.  However, the veteran withdrew this 
request in a signed statement dated in June 1999.


FINDING OF FACT

The veteran's service-connected schizophrenia is manifested 
by occasional decrease in work efficiency and intermittent 
periods of inability to perform occupation tasks, due to such 
symptoms as mild depression, mild anxiety, mild memory loss, 
suspiciousness, and panic attacks, resulting in definite 
social and industrial impairment.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for schizophrenia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9203 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with several recent psychiatric 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The veteran filed his claim of entitlement to an increased 
disability rating in February 1995.  Effective November 7, 
1996, during the pendency of this appeal, the VA's Schedule, 
38 C.F.R. Part 4, was amended with regard to rating mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the RO provided the veteran notice of both the revised 
and the old regulations.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).


Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychotic Disorders:

100%  Active psychotic manifestations of 
such extent, severity, depth, persistence 
or bizarreness as to produce total social 
and industrial inadaptability.

70%  With lesser symptomatology such as 
to produce severe impairment of social 
and industrial adaptability.

50%  Considerable impairment of social 
and industrial adaptability.

30%  Definite impairment in social and 
industrial adaptability.   

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  


On and after November 7, 1996, the VA Schedule reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Codes 9203 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual Background

In August 1972, service connection was established for 
schizophrenic reaction, undifferentiated type, and a 30 
percent disability rating was assigned.  In August 1974, the 
assigned disability evaluation was lowered to 10 percent 
after the RO determined that a VA examination had revealed 
some improvement in the veteran's psychiatric condition. 

In February 1995, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected 
schizophrenia.  He contended that his schizophrenia had 
worsened and that he was receiving ongoing treatment at the 
VA Medical Center (VAMC) in Long Beach, California. 

Treatment records obtained from the VAMC in Long Beach reveal 
that the veteran requested participation in their daily 
treatment program in February 1995.  Prior to that date, he 
had been receiving medication for his schizophrenia.  The 
veteran reported that he had recently lost his job and 
suffered an increase in symptoms.  A VA examiner noted that 
the veteran had successfully participated in their daily 
treatment program ten to fifteen years before and had been 
able to maintain employment for over ten years.  The VA 
examiner concluded that the veteran's lack of activity since 
becoming unemployed had exacerbated his symptoms and that he 
should began participation in their daily treatment center 
(DTC) program immediately.  Subsequent treatment records 
reflect continued participation in this program over the 
following months.

In May 1995, the RO denied entitlement to an increased rating 
for schizophrenia.  The veteran's representative subsequently 
disagreed with this decision and requested that a VA 
examination be provided to determine the extent of his 
disability.

In June 1995, the veteran was provided with a VA psychiatric 
examination.  Upon questioning, the veteran stated, "I think 
I'm doing pretty good right now."  He denied any active 
symptoms but reported diminished sleep and little social 
activity.  The veteran reported that after he was laid off 
from his last job in December 1993, he began to experience 
feelings of depression, despair, and isolation.  He reported 
that he had worked for five years as a press operator until 
the shop he worked in closed down.  He reported that he had 
been attending the DTC program for four months and had been 
given new medication.  He also reported little social life 
but that he did enjoy the company of his brother and sister-
in-law.  The veteran indicated that he would like to have 
friends although the VA psychiatrist noted that he did not 
seem to desire relationships.  

The VA psychiatrist concluded that the stress of being 
unemployed appeared to have precipitated his recent 
exacerbation of his illness and that he had a history of 
being able to maintain full-time employment for up to four or 
five years while on maintenance medication.  The VA 
psychiatrist indicated that the veteran was responding to his 
present treatment and hoped to obtain a new job soon.  
However, the VA psychiatrist noted that it was not clear how 
likely it was that this would come about in the near future.  
The VA psychiatrist noted that he led a very restricted 
social life with limited functioning in this area and that he 
should remain in treatment.  The veteran was diagnosed with 
schizophrenia, chronic paranoid type, and assigned a Global 
Assessment of Functioning (GAF)  score of 55.

In his November 1995 Substantive Appeal (VA Form 9), the 
veteran contended that he felt his symptoms were interfering 
with job interviews, which consequently made it difficult for 
him to obtain new employment.  He contended that he should 
receive an "upgrade" until such time as he could find a 
job.

In September 1996, the veteran was provided with another VA 
psychiatric examination, which was conducted by the same 
psychiatrist who had examined the veteran in June 1995.  Upon 
questioning, the veteran reported that he was feeling very 
insecure and that he had recently experienced symptoms such 
as blurred vision and a fast heart rate ever since an 
experimental drug he had been taking was discontinued.  He 
reported that he felt he had lost his confidence and had 
frequent urges to call home and see if everything was 
alright.  The veteran indicated that he was living at home 
with his parents and had recently begun an intensive therapy 
assignment a few weeks before for the DTC.  He reported that 
this was going well and that he liked having a job, even 
though he understood that it was last for only one year.  He 
denied any social activities outside of seeing his brother 
who occasionally comes to visit.

Upon examination, the VA psychiatrist found that the veteran 
was alert and oriented, and that his speech was 
nonspontaneous and coherent.  The VA psychiatrist noted that 
the veteran denied any suicidal, homicidal, or paranoid 
ideation as well as any auditory or visual hallucinations.  
The VA psychiatrist diagnosed the veteran with schizophrenia, 
chronic paranoid type, and assigned a GAF score of 51.  He 
concluded that the veteran did not feel as well on his new 
medication as he did on the experimental drug, and that he 
was struggling with anxiety.  The VA psychiatrist noted, 
however, that the veteran appeared minimally pleased with his 
new job assignment although he was minimally interactive and 
still devoid of friends or social activities.

In September 1998, the veteran was provided with another 
psychiatric examination, which was conducted by a private 
psychiatrist on a fee basis, in order to obtain a more recent 
evaluation of the extent of the veteran's schizophrenia.  The 
veteran reported that he was often afraid of being alone.  He 
stated that it was difficult for him to make decisions and 
difficult for him to trust people.  The veteran indicated 
that he had recently obtained almost full time employment as 
a press operator after a long period of unemployment, 
although he reported that he had difficulty following 
instructions at work and that his boss often became impatient 
with him.

Upon examination, the psychiatrist found that the veteran 
exhibited some moderate impairment in communication as he was 
sometimes slow to respond to questions, but that he was still 
able to communicate in a rational manner.  The veteran 
reportedly appeared nervous sometimes but that he experienced 
no delusions or hallucinations.  The psychiatrist found his 
hygiene to be fair and that he exhibited no inappropriate or 
ritualistic behavior.  The veteran was noted to be coherent 
and oriented to time, place, and person, although he 
reportedly complained of panic attacks.  The VA psychiatrist 
found that he exhibited mild depression and mild anxiety, but 
not severe, and that these would mildly impair his 
activities.  Some sleep impairment was also noted, with mild 
memory problems.  The veteran was diagnosed with 
schizophrenia and assigned a GAF score of 69.

Analysis

The veteran is currently rated as 30 percent disabled for his 
service-connected schizophrenia.  He contends that his 
disability has worsened in severity to such a degree that it 
is no longer compensated by his presently assigned 30 percent 
rating.  As noted above, the Board will consider the 
veteran's claim under both the current and the former 
schedular criteria in accordance with the Court's ruling in 
Karnas, 1 Vet. App. at 311.

With respect to the current criteria, the Board finds that 
the medical evidence , reported in detail above, demonstrates 
that the veteran's service-connected psychiatric disability 
is currently manifested by depressed mood, mild anxiety, 
panic attacks, chronic sleep impairment, and mild memory 
loss, which is consistent with the assignment of a 30 percent 
disability evaluation under the new criteria.

In order to warrant the next highest evaluation of 50 percent 
under the new criteria, the veteran's disability would have 
to be manifested by symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands, impairment of short term or long term 
memory; impaired judgment or abstract thinking; disturbances 
in motivation and mood; and difficulty in establishing or 
maintaining effective social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1998).

Although the veteran reported that he has difficulty 
understanding instructions at work, several psychiatric 
examinations have revealed no evidence of circumstantial or 
circumlocutory speech or of impaired judgment or abstract 
thinking.  The most recent psychiatric examination revealed 
only mild memory loss and mild depression and anxiety.  The 
veteran has reported that he experiences panic attacks, but 
there is no indication that these attacks occur with a 
frequency of more than once a week.  
Additionally, although the veteran reported that he had no 
social life and that he prefers isolation, the record 
reflects that he does live with his family and that he has 
consistently reported that he maintains close contact with 
his brother.

The Board also notes that the September 1998 VA examiner 
specifically found the veteran's symptoms left him only 
mildly impaired, and that the veteran has been assigned GAF 
scores between 51 and 69, which are at worst indicative of 
only moderate symptoms, or moderate impairment in social or 
occupational functioning.  It should also be noted that the 
use of terminology such as "mild" by VA examiners and others 
is evidence to be considered by the Board, although such 
characterization is not necessarily dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 4.2, 4.6.

In summary, the Board concludes that the medical evidence of 
record demonstrates that the veteran is generally functioning 
at the level contemplated by his currently assigned 30 
percent disability rating.  He is employed and evidently is 
able to perform his duties in a generally satisfactory 
manner, albeit with certain difficulties.  The evidence does 
not indicate symptomatology resulting in reduced reliability 
and productivity such as to warrant a 50 percent disability 
rating.  The Board therefore finds that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
schizophrenia under the new criteria.  

The Board has also considered the veteran's schizophrenia 
under the former schedular criteria.  Based on the evidence 
of record, the Board finds that a 50 percent rating or higher 
is not warranted under the old criteria as the veteran has 
not demonstrated considerable impairment in his ability to 
establish or maintain effective relationships.  As noted 
above, although the examining psychiatrists each noted that 
the veteran had no social life and that he preferred 
isolation, the veteran reported that he maintains good 
relationships with his family.  Additionally, the veteran 
reported during his June 1995 VA examination, that although 
he did not see his former coworkers outside of work, he 
enjoyed their company while he was at work. 

In O.G.C. Prec. 9-93 (November 9, 1993), the General Counsel 
found that the word "definite," as used in 38 C.F.R. 
§ 4.132 to describe a 30-percent degree of disability for 
purposes of rating claims based on certain mental disorders, 
should be construed to mean distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  As noted above, the veteran's GAF scores from 
his first two examinations ranged from 51 to 55, which 
reflect moderate symptoms or moderate difficulty in social 
and occupational functioning.  In the light of the General 
Counsel's opinion, the GAF scores of 51 and 55, which were 
indicative of a moderate level of impairment, were indicative 
of, at most, a "definite" level of impairment which would 
warrant a 30 percent disability evaluation.  The Board notes 
that these 1995 GAF scores are not only several years old, 
but were assigned at a time when the veteran was experiencing 
difficulty finding employment.

Even more significant, in the Board's opinion, is the 
veteran's most recent (1998) GAF score of 69, which reflects 
only mild symptoms or mild impairment.  The Board finds that 
this score weigh strongly against the assignment of a 
disability rating higher than 30 percent.

Therefore, in summary, the Board finds that the preponderance 
of the evidence is against entitlement to a rating in excess 
of 30 percent under both the new and old criteria.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  Thus, the claim is denied.

The Board has no reason to doubt that the veteran is 
experiencing some difficulty at work and in his interpersonal 
relationships.  Such problems, however, are contemplated by 
the currently assigned disability rating.  Cf. Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to a rating in excess of 30 percent for 
schizophrenia is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Court has stated the word "definite", as used in the old schedular criteria for a 30 percent evaluation, is 
a qualitative term rather than a quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, 
the degree of impairment, which would lead to an award at the 30 percent level, can be quantified.  Cox v. 
Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).  
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).


